department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil legend date1 dear we have considered your ruling_request dated date requesting a ruling under sec_514 of the internal_revenue_code code the neighborhood land rule’ the information submitted shows that you are a church that is recognized as exempt from federal_income_tax under sec_501 of the code you purchased and mortgaged property to expand your charitable activities for the first five years you rented the property to four separate tenants under three-year leases almost four years after the purchase date your long range planning committee awarded a contract to an architectural firm to conduct a space and facilities study of the property to determine how you could use it to fulfill your long-range needs one year later the committee accepted the firm’s new plan the scheduled completion date for the renovation and conversion of your property is twelve years after purchase the committee intends to secure the church congregation’s acceptance and approval of the plan and funding strategy soon according to the plan you will build a spirituality and retreat center on the property the first floor would provide spaces for classes lectures study groups meditation and other events the second floor would provide private apartments for visiting pastors lecturers and retreat guests the plan also adds a meditative garden and a parking lot although the existing structure is not a registered historic_structure any changes are subject_to local review and approval since the local review board prefers renovation to demolition of historic structures your plan recommends refurbishing the front adding new_construction and only demolishing the rear of the existing_building you forwarded your request for this ruling at least days before the fifth year after acquisition rulings requested you have requested the following ruling that it is reasonably certain that the land will be used for an exempt_purpose within years of its acquisition and that the property will be exempt from the debt-financed_property provisions of sec_512 and sec_514 of the code as a result of the neighborhood_land_rule under sec_514 law if an sec_512 and sec_514 of the internal_revenue_code code generally imposes income_tax on unrelated_business_taxable_income from debt-financed_property sec_514 of the code states in part that the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness sec_514 of the code states that in applying this paragraph to a church a 15-year period shall be applied in lieu of the 10-year period referred to in subparagraph a and b and subparagraphs a and b ii shall apply whether or not the acquired land meets the neighborhood test sec_514 of the code provides a special rule for neighborhood land organization acquires real_property for the principal purpose of using the land commencing within years of the time of acquisition in the manner described in paragraph a for an exempt_purpose and at the time of acquisition the property is in the neighborhood of other_property owned by the organization which is used in such manner the real_property acquired for such future use shall not be treated as debt-financed_property so long as the organization does not abandon its intent to so use the land within the 10-year period the preceding sentence shall not apply for any period after the expiration of the 10-year period and shall apply after the first years of the 10-year period only if the organization establishes to the satisfaction of the secretary that it is reasonably certain that the land will be used in the described manner before the expiration of the 10-year period sec_1_514_b_-1 of the regulations states that the neighborhood_land_rule shall not apply to any property after the expiration of years from the date_of_acquisition further the neighborhood_land_rule shall apply after the first years of the 10-year period only if the organization establishes to the satisfaction of the commissioner that future use of the acquired land in furtherance of the organization’s exempt_purpose before the expiration of the 10-year period is reasonably certain in order to satisfy the commissioner the organization does not necessarily have to show binding contracts however it must at least have a definite plan detailing a specific improvement and a completion date and some affirmative action toward the fulfillment of such a plan this information shall be forwarded to the commissioner of internal revenue washington d c for a ruling at least days before the end of the fifth year after acquisition of the land sec_1_514_b_-1 of the regulations states that the neighborhood_land_rule applies with respect to any structure on the land when acquired by the organization or to the land occupied by the structure only so long as the intended future use of the land in furtherance of the organization’s exempt_purpose requires that the structure be demolished or removed in order to use the land in such a manner thus during the first five years after acquisition and for subsequent years if there is a favorable ruling in accordance with subparagraph iii of this paragraph improved property is not debt financed so long as the organization does not abandon its intent to demolish the existing structure and use the land in furtherance of its exempt_purpose sec_1_514_b_-1 of the regulations example describes a university that acquires a contiguous tract of land containing an office building for the principal purpose of demolishing the office building and building a modern dormitory five years later the dormitory has not been constructed and the university has failed to satisfy the commissioner that the office building will be demolished and the land will be used in furtherance of its exempt_purpose and consequently has failed to obtain a favorable ruling under subparagraph iii of this paragraph in the ninth taxable_year after acquisition the university converts the office building into an administration building under these circumstances during the sixth seventh and eighth years after acquisition the office building is treated as debt-financed_property because the office building was not demolished or removed therefore the income derived from such property during these years shall be subject_to tax on unrelated_business_income sec_1_514_b_-1 of the regulations states that the neighborhood_land_rule does not apply to structures erected on the land after acquisition of the land sec_1_514_b_-1 of the regulations states that the limitations stated in paragraph d and ii of this section shall similarly apply to the rules contained in this paragraph analysis normally we do not treat income from real_property as unrelated_business_taxable_income unless the property is debt-financed debt-financed_property is defined as property that is held to produce income and with respect to which there is an acquisition_indebtedness under sec_514 of the code generally if an exempt_organization purchases debt-financed_property for prospective exempt use the neighborhood_land_rule described in sec_514 exempts income derived from the property from unrelated_business_income_tax for years after the date_of_acquisition churches enjoy two additional advantages under the neighborhood_land_rule they do not have to meet the neighborhood test and their income is exempt from unrelated_business_income_tax for an additional years under sec_514 to benefit from the neighborhood_land_rule you must meet the requirements set forth in sec_1_514_b_-1 of the regulations first you must establish with reasonable certainty that you will use the property to further your exempt_purpose before the 15-year expiration date to make this showing you must forward a definite plan detailing a specific improvement a completion date and some affirmative action toward the fulfillment of the plan to the service with a request for a ruling at least days before the end of the fifth year after acquiring the property you forwarded this ruling_request within the time specified and submitted definite plans detailing the specific improvements you will make and actions you have taken along with an estimated completion date set well before the expiration of the 15-year time period however the special rules for churches in sec_1_514_b_-1 of the regulations reference additional limitations described in sec_1_514_b_-1 and ii with regard to the structures on property subject_to the neighborhood_land_rule the limitations apply the rule to the land and the existing structure on the date_of_acquisition only if the intended future use of the land requires that you demolish or remove the structure in order to use the land to further your exempt purposes the rule does not apply to structures erected on the land after acquisition therefore since you did not abandon your intent to demolish the structure on your property for the first five years the neighborhood_land_rule will exclude income produced by your property from tax however on the sixth year after acquisition your long range planning committee accepted the architectural firm’s plan which does not require you to demolish or remove the original structures to use the property to further your exempt purposes like the organization described in example of sec_1_514_b_-1 when you accepted the plan you abandoned your intent to demolish or remove all of the original structure to use the land to further your exempt purposes therefore for the sixth and subsequent years after acquisition the neighborhood_land_rule will not exclude income produced by your property from tax as unrelated_business_income conclusion based on the foregoing we rule as follows it is reasonably certain that the land will be used for an exempt_purpose within years of its acquisition and that the property is exempt from the debt-financed_property provisions of sec_512 and sec_514 of the code as a result of the neighborhood_land_rule under sec_514 for years beginning with the date_of_acquisition since you abandoned your intent to demolish or remove the original structure to further your exempt_purpose we rule that your plan for the property does not satisfy the requirements of sec_1_514_b_-1 of the regulations and income from your property will not be exempt from the debt-financed_property provisions of sec_512 and sec_514 of the code as a result of the neighborhood_land_rule under sec_514 for the sixth and subsequent years after the date_of_acquisition this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
